Title: From George Washington to Silas Talbot, 13 August 1782
From: Washington, George
To: Talbot, Silas


                  
                     Sir
                     Head Quarters 13th August 1782
                  
                  Your letter of the 8th ulto only reached me a few days ago.  You may very well suppose that it is impossible for me, amidst the great variety of business which comes before me, to remember with any tolerable degree of accuracy, what passed only verbally so long ago as the times to which you refer.  It is more than probable that I did, upon your expressing a wish to be employed in the marine if you could not in the land service, signify my approbation so far as it depended on me—But I am confident I could never have given you that liberty positively, because I had ever made it a rule, to refer the applications of those Officers in the land service, who wanted to take a voyage on account of their healths, to Congress, not looking upon myself authorized to grant a permission to any Officer under my command to go without the limits of the United States.  Indeed your proceeding to Philadelphia after you saw me at Morristown in February 1780, and there making application for employ in the marine to the only persons, who could with propriety grant it, seems to me a proof of what I have above mentioned, that you had my approbation conditionally only.
                  I know not what difficulties you find in obtaining your pay up to the time of your discharge from the service, but I do suppose they arise from your having taken the command of the private ship of war the Washington.  If such an objection is made, I can give no certificate that will invalidate it.  It would probably operate against you because it must set forth that you had only a conditional license from me for taking such a step, and it would then be incumbent on you to produce the authority by which you took such command.
                  If you found your claim to this indulgence upon your merits and services, they are too well known and recorded to need recommendation from me.  I am, Sir, Your most obedient Servt
                  
                     Go: Washington
                  
               